Citation Nr: 1200590	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-37 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1959 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  The February 2006 rating decision denied service connection for PTSD, and the January 2007 rating decision denied service connection for a left knee disability.  

The claim for service connection for a psychiatric disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

According to the medical and other probative evidence of record, it is as likely as not the Veteran's left knee disability is due to injuries he sustained during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the Veteran's left knee disorder was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a left knee disability due to an injury he sustained during his service.  Specifically, he states that he was injured on board a sea-going tug during a typhoon when a Jeep came loose and hit him.  Thereafter, the Veteran states he was climbing down a ladder and his left knee "gave out." 

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

A disability may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that the disability was present in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  

Evidence relating a current disability to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard are generally insufficient.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A layperson generally cannot provide competent evidence on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997); Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and it is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  So supporting medical evidence is not categorically required to establish current disability and link it to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Here, the evidence shows that the Veteran has the claimed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He was initially diagnosed with chondromalacia and degenerative arthritis of the left knee in February 1991 by Dr. C.T.  The medical records also show the Veteran underwent a surgical procedure in the left knee in the late 1960s for a torn meniscus, and a cholecystectomy in the 1970s.  The August 2008 VA examination also notes the Veteran underwent a left knee total arthroplasty in 2004.  Additional private treatment records dating from November 2004 to June 2009, including from Drs. C.I. and J.R., confirm the diagnosis of degenerative arthritis of the left knee and the Veteran's prior surgical procedures in the 1960s.  His VA outpatient treatment records from October 2001 to March 2006 show his ongoing treatment for a left knee disorder.

Resolution of this claim ultimately turns on whether his current left knee disorder is attributable to his military service and, in particular, to the injury he sustained while on board the sea-going tug and subsequent incident involving the ladder.  Watson v. Brown, 4 Vet. App. 309 (1993).

Concerning in-service incurrence of a relevant disease or injury, the RO sent the Veteran a letter in February 2006 stating that his service medical records were unavailable and further efforts to locate them were deemed futile by the National Personal Records Center (NPRC).  In response, the Veteran submitted some copies of service medical records which he had in his personal possession.  Importantly, his March 1963 separation examination was included in those documents.  That March 1963 examination noted a circular scar on the left knee.  Additionally, that examination noted locking and occasional instability in both knees for the past two years.  It was also indicated that the there is a history of trauma in 1960 on board a ship when he fell down a ladder.  The Veteran did not seek consultation for this trauma.

Therefore, based on the service medical records provided by the Veteran, the Board finds that there is an objective indication of at least one injury to the Veteran's left knee during his military service.  

The Veteran submitted private treatment records from Dr. C.T., dated from February to March 1991, which document diagnoses of chondromalacia and degenerative arthritis of the left knee.  Those medical records also show the Veteran underwent a surgical procedure on the left knee in the late 1960s for a torn meniscus and a cholecystectomy in the 1970s.  However, there is no medical nexus opinion concerning the nature and etiology of the left knee disorder.  

VA treatment records dating from October 2001 to March 2006 show that the Veteran sought ongoing treatment for his left knee disability.  However, those records contain no medical nexus opinion concerning the nature and etiology of this disorder.  

In November 2004, the Veteran provided a statement from Dr. C.I., primarily his endocrinologist monitoring the Veteran's diabetes, which stated it was that physician's belief the Veteran's knee problems began in service.  Dr. C.I. stated the rationale for the opinion was a review of the Veteran's records and the fact the left knee problems had complicated all aspects of the Veteran's care.  Dr. C.I. also submitted a statement in June 2008, attesting to the fact the Veteran has had a left knee disorder since his military service, which has become progressively worse until it required a total knee replacement in 2004.  Dr. C.I. also noted the surgical medical records from February 1991, which show that the Veteran had complete erosion of the cartilage surface on the tibial plateau near the rim of the medial meniscus.  It was also noted the medical meniscus was largely absent from previous open meniscectomy.  Thus, Dr. C.I. stated that those medical findings supported the Veteran's assertions.  

In August 2008, the Veteran had a VA examination to determine whether his left knee disorder was attributable to his military service.  The examiner considered the Veteran's self-reported injuries in service.  The examiner also recounted the Veteran's history of left knee pain, and other relevant symptoms, and the treatment he had received for it since his military service.  Following physical examination, The examiner diagnosed the Veteran with post revision total knee arthroplasty of the left knee with residual complaints.  There was no evidence of loosening or infection.  Based on the physical examination and diagnosis, the examiner determined that there was no evidence in the service medical records confirming the Veteran's in-service injuries as necessitating the total knee arthroplasty in 2004.  Further, as to whether the Veteran underwent surgery in 1965 for a torn meniscus, the examiner stated that the Veteran had an incision but there was no documentation confirming the Veteran's statements.  The examiner also addressed the positive opinion provided by Dr. C.I. in June 2008, and stated that Dr. C.I. was an endocrinologist involved in managing the Veteran's diabetes.  Consequently, the examiner stated that there was insufficient evidence available without resorting to speculation to link the Veteran's current knee disability to the reported in-service injuries because there was no documented evidence.  The examiner then stated an opinion that the 2004 total knee arthroplasty was less likely as not caused by or a result of the alleged in-service accidents.  

Thereafter, a September 2008 addendum discussed additional symptoms reported by the Veteran during flare-ups.  However, there was no additional medical nexus opinion or clarification of the confliction statements above wherein the examiner stated he was unable to provide an opinion as to whether the Veteran's current knee disorder was a result of the reported in-service injuries, but was able to state that the 2004 surgery was less likely as not caused by or a result of the same alleged in-service incidents.  

Statements from doctors that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  An absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology of obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).


In June 2009, Dr. J.R. submitted a statement stating that the Veteran was under his care from 1983 to 1996, for which he received treatment due to osteoarthritis of the left knee.  Dr. J.R. stated the degenerative changes in the left knee were consistent with the given history of a knee injury in the military service and the subsequent cartilage repairs during the 1960s.  

The Board finds that the evidence is in relative equipoise with regard to whether the Veteran's left knee disability was incurred in during his military service.  Although the August 2008 examiner found it less likely than not that the reported in-service injuries necessitated the 2004 total left knee arthroplasty, there was not sufficient rationale provided to support that finding.  Further, since the August 2008 examiner stated he could not, without resort to mere speculation, link the Veteran's current left knee disorder to his alleged injuries in the military due to lack of contemporaneous documentation, the Board finds that that opinion lacks an adequate rationale for the opinion reached.  Specifically, although the examiner made a determinative conclusion, he did not explain the basis for the negative opinion.  Instead, the examiner appeared to focus his review on the lack of documentation of the Veteran's reported injuries in the service treatment records.  In so doing, the examiner did not account for the Veteran's contention that, over the years, the left knee disorder has progressively gotten worse, eventually necessitating the 2004 total left knee arthroplasty.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, as the Board finds that the August 2008 VA examiner did not provide an adequate basis for the opinion and did not address all relevant facts, the Board accords less probative weight to this opinion. 

By contrast, in the November 2004 and June 2008 statements from Dr. C.I., the Veteran's treating practitioner stated, in essence, that the Veteran's left knee disorder was due to his military service, and his subsequent treatment was the result of those in-service injuries.  Further, the June 2009 statement from Dr. J.R. supports Dr. C.I.'s findings.  The Board finds those opinions to be probative and persuasive because the practitioners had been treating the Veteran on an ongoing basis and were familiar with the Veteran's entire disability picture.  Those opinions, combined with the fact that Dr. C.I. provided a medical basis for the opinion, are sufficient evidence to find that it is at least as likely as not that the Veteran's current left knee disability is related to his inservice injuries..  Wray v. Brown, 7 Vet. App. 488 (1995).

The Veteran is competent to state that he began experiencing left knee pain and instability since service following either alleged injury.  Washington v. Nicholson, 19 Vet. App. 363 (2005) (Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Moreover, he also states that he has continued to experience pain in his left knee since that injury in service and even has had to use a cane and knee brace for support, as noted in the August 2008 VA examination.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  But of equal or even greater significance, his lay statements are credible and, thus, probative, especially absent any evidence to the contrary and considering the supporting medical opinions from Drs. C.I. and J.R.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that it is as likely as not the Veteran's left knee disability is related to the injuries he sustained in service.  Therefore, service connection is granted.  38 C.F.R. § 3.102 (2011); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for a left knee disability is granted. 


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).  The Veteran has claimed service connection for a psychiatric disability.

The Board finds that a VA examination would be useful in determining whether any current psychiatric disability is related to the Veteran's service or to his service-connected left knee disability.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA psychiatric examination.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  Provide a full multi-axial diagnosis, and state whether a diagnosis of posttraumatic stress disorder is warranted.  Specifically state whether or not each criterion for a diagnosis of posttraumatic stress disorder is met.

b)  For each psychiatric disability diagnosed, state whether that disability is at least as likely as not (50 percent or greater probability) related to the Veteran's service.

c)  For each psychiatric disability diagnosed, state whether that disability is at least as likely as not (50 percent or greater probability) due to or aggravated by the service-connected left knee disability.

d)  If a diagnosis of posttraumatic stress disorder is warranted, state what stressor or stressors during service caused that disorder.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


